Citation Nr: 1437225	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-26 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to an increased rating for residuals of fracture, left femur, with shortening of left lower extremity by 1/2 inch and muscle weakness (left leg disability) evaluated as 30 percent disabling.

2.  Entitlement to an increased rating of degenerative joint disease, lumbar spine (low back disability) evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2012, and a copy of the hearing transcript is of record.

In addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  The Veteran's left leg disability is manifested by a healed left femur fracture, left thigh and knee pain, an abnormal gait, and left leg 2 centimeters (cm) shorter than the right leg.

2.  The Veteran's low back disability is manifested by painful motion, muscle spasm, and scoliosis, resulting in forward flexion no worse than 78 degrees and a combined range of motion no worse than 217 degrees; associated neurological symptomatology has not manifested during the current rating period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation above 30 percent for the Veteran's left leg disability have not been met.  38 U.S.C.A. § 1155, 5170(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5255, 5275 (2013).

2.  Resolving all doubt in the Veteran's favor, the criteria for a rating of 20 percent for the entirety of the relevant period, but no more, for the Veteran's low back disability are met.  38 U.S.C.A. § 1155, 5170(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The appellant was provided with a notification letter in August 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's service records and private treatment records have been obtained.  The appellant was afforded adequate VA examinations in September 2010 and January 2011.  Both the examiners considered the contentions of the appellant, and provided supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned VLJ in November 2012.  At the hearing, the VLJ identified the issue on appeal and discussed the Veteran's current complaints.  The VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.


II.  Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as in the present case, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco, 7 Vet. App. at 55; Hart, 21 Vet. App. at 505.

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  In accordance, the Veteran's reports of pain will be considered in conjunction with the Board's review of the limitation of motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).


Left leg disability

The Veteran filed a claim for an increased rating for "left femur fracture" in July 2010.  The Veteran's left leg disability has been rated as 30 percent disabling under 38 C.F.R § 4.71a, DCs 5255 and 5275.

DC 5255 pertains to impairment of the femur.  A 30 percent evaluation is warranted for malunion of the femur with marked knee or hip disability.  A 60 percent evaluation is warranted for fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion and weight bearing preserved with aid of brace.  An 80 percent evaluation is warranted for fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).

DC 5275 pertains to shortening of the bones of the lower extremities.  A 30 percent rating is warranted for shortening of the bones of the lower extremity from 2 and 1/2 to 3 inches (6.4 cms to 7.6 cms).  A 40 percent rating requires shortening of 3 to 3 and 1/2 inches (7.6 cms to 8.9 cms).  NOTE: Not to be combined with other ratings for fracture or faulty union in the same extremity.  

On September 2010 VA examination, the Veteran complained of left thigh and knee pain present all day, every day.  On average the pain is 7/10 in intensity and tends to worsen with any sort of activity or weather change.  There had been no incapacitating episodes over the last 12 months in which a physician prescribed bed rest.  He reported walking with a limp because his left leg is shorter.  He feels weaker in the left leg due to the previous fracture and has significant stiffness with occasional swelling, locking and instability of the left knee.  There is no heat, redness or drainage and there is no abnormal motion.  He has never had any surgery or injections, but he did have stints of physical therapy at the time of the initial injury with mild to moderate improvement of his pain symptoms.  He currently takes hydrocodone and ibuprofen on a daily basis with mild to moderate improvement of his pain symptoms but not complete resolution.  He denies his activities of daily living being affected and denies flare ups.  He uses a shoe lift as well as a cane at time but no other assistive devices.

On physical examination, he had decreasing strength in the left lower extremity.  He had mid femur and mid-thigh tenderness to palpation with an obvious anterior angulation and bony abnormality in the mid-thigh region with significant quadriceps atrophy.  There was no false motion, malunion, nonunion, loose motion or false joint.  His left leg was 2 cm shorter than his right leg.  There was no drainage, edema, redness or heat.  He had full extension to 0 degrees and flexion to 115 degrees and pain throughout the entire range of motion, although the range of motion (ROM) was not additionally limited by repetitive use.  Normal anterior drawer test, posterior drawer test, McMurray's test and Lachman's test and was stable to varus and valgus stressing.  Upon review of plain films, the examiner diagnosed left femur fracture, healed, but resulting in deformity and degenerative arthritis of the left knee as well as left lower extremity shortening. 

On January 2011 VA examination, the Veteran complained of intermittent 8/10 left knee pain aggravated by prolonged standing and walking.  He complained of locking, instability and swelling of the knee as well.  He takes hydrocodone and ibuprofen with good response.  He has had no knee surgery.  In daily living he complains of generally decreased mobility due to his knee problems.  He cannot perform any chores involving kneeling.  He wears a knee brace.  Flare-ups occur primarily with cold weather and vary in severity and duration with the frequent effect of having to stay off of his feet for varying periods of time.  

On physical examination, the left lower extremity measured at the medial malleolus is 2 cm shorter than the right.  Extension was to 110 degrees with end of range pain and no decrement due to pain or fatigue following repetitive motion.  There is medial joint line tenderness to palpation.  There is also tenderness about the left lateral thigh.  There was no ligamentous laxity in any direction of the left knee.  There is significant crepitus.  McMurray's test is negative.  Palpation of the anterior thigh also demonstrates some palpable deformity and angulation with no evidence for false motion, malunion, nonunion, loose motion or false joint.  There was no drainage, edema, redness or heat.  Overall, gross strength in the left thigh was 4/5.

A February 2012 VA treatment record notes that the Veteran complained of gradually increasing left knee pain, both with activities and at night.  He reported an intermittent popping and a tendency to lock up.  X-rays of the left knee joint revealed an old fracture distal third, degenerative changes with narrowed joint space medially, and no joint effusion. 

During a February 2012 primary care visit with a VA physician, musculoskeletal examination revealed no joint deformity or tenderness, normal strength (5/5) in all extremities, full ROM in knees without discomfort; no effusion.

Physical therapy records, dated from April 2012 to October 2013 reflect  notes that the Veteran complained of left knee pain.  In April 2012, he reported that he could barely walk and the pain was getting progressively worse.  The worst pain was in the morning; his knee is very stiff and pain level is 10/10.  ROM was from 0 to 110 degrees, pain with flexion and crepitus with extension.  During October 24, 2013 physical therapy, the Veteran reported a pain level of 5 out of 10.  He reported walking more, and the knee has been a little sore from walking.  On physical examination, there was no tenderness, fair posture, ROM of left knee was 0-116/119 degrees.

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 30 percent for the Veteran's left leg disability.  The evidence does not show fracture of surgical neck of the femur, with false joint or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion and weight bearing preserved with aid of brace.  While the Veteran has reported using a brace at times, the evidence shows that a brace is not required.  Rather, the evidence shows a healed fracture, and does not show nonunion and loose motion.  Thus the Veteran's current disability does not warrant a 60 percent rating under DC 5255.  Further, the evidence does not show a left leg shortening of 3 to 3 and 1/2 inches, as required for rating in excess of 30 percent under DC 5275.

The Board has also considered alternate rating codes.  Pursuant to DC 5257, the highest rating assignable for instability of the knee is 30 percent.  The highest rating assignable under DC 5260 for limitation of flexion is also 30 percent.  A higher rating pursuant to DC 5261 is not warranted as limitation of extension of the leg to 30 degrees has not been shown.  DC 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the knee.  Likewise, DCs 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking." Pain, and effusion into the joint) and 5259 (cartilage, semilunar, removal of, symptomatic) do not provide for higher disability ratings.   Additionally, as there are no objective findings of impairment of the tibia and fibula, there is no basis for disability ratings under DC 5262. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Anderson, 22 Vet. App. at 426.

The Board finds that the rating criteria reasonably describe the symptomatology related to the Veteran's left leg.  The Veteran has described symptomatology involving decreased mobility, pain, weakness, stiffness, soreness, locking, instability, and swelling.   The diagnostic codes specifically contemplate limitation of motion, locking, instability, and swelling.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as more movement than normal; weakened movement; excess fatigability; incoordination; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Low back disability

The Veteran filed a claim for an increased rating for "low back syndrome" in July 2010.  The Veteran's low back disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237, for lumbosacral strain.  DC 5237 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DCs 5235-5243.  

The General Rating Formula provides the following ratings:  forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2013). 

Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The rating criteria define normal ROM for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotations are 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  The normal ROMs for each component of spinal motion are the maximum that can be used for calculation of the combined ROM.  See 38 C.F.R. § 4.71a , General Rating Formula, Note (2). 

Also potentially applicable to the Veteran's claim is DC 5243, pertaining to intervertebral disc syndrome (IVDS).  Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243.

On September 2010 VA examination, the Veteran reported low back pain that, on average, is 7/10 in intensity and tends to worsen with any sort of activity or weather change.  The pain radiates into each lower extremity and affects his ability to walk.  There were no incapacitating episodes within the prior 12 months.  He never had surgery or injections.  He takes hydrocodone and ibuprofen on a daily basis with mild to moderate improvement in his pain symptoms.

On physical examination, ROM testing revealed flexion to 78 degrees, extension to 15 degrees, lateral flexion to 22 degrees bilaterally and rotation to 40 degrees bilaterally.  ROM was not additionally limited following repetitive use, but was with pain throughout.  He had diffuse lumbar spine tenderness but no focal spasm and a straight leg raise was normal bilaterally.  He had normal symmetric deep tendon reflexes in all extremities.  Plain films revealed scoliosis and degenerative joint disease of the lumbar spine.  

On January 2011 VA examination, the Veteran reported pain 9/10 in intensity, worse in the morning, but otherwise with no particular exacerbating or alleviating factors.  His pain radiates to the neck.  Ambulation is not significantly affected.  He has not required physician prescribed bed rest in the past year.  He takes hydrocodone and ibuprofen with good response.  He has had no back surgery.  In daily living he has difficulty in any chores involving lifting.  He has no discrete flare-ups and uses no assistive devices for the back.  

On physical examination, ROM testing revealed flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 70 degrees.   There was end of range pain but no decrement due to pain or fatigue following repetitive motion.  There was lumbosacral tenderness and muscle spasm.  Straight leg raise was negative bilaterally.  Motor and sensory exams were normal.  Reflexes were 2+ and symmetric in the lower extremities.  X-rays showed mild degenerative changes with anterior listhesis of T10 on T12 which is minimal.

Resolving all doubt in favor of the Veteran, the Board finds that a rating of 20 percent for a low back disability is warranted for the entire appeal period.  Although the Veteran's ROM does not warrant higher than a 10 percent rating, the September 2010 VA examiner diagnosed scoliosis, and the January 2011 VA examiner noted muscle spasm.  Resolving all doubt in favor of the Veteran, the Board finds that the criteria of muscle spasm severe enough to result in scoliosis, as required by a 20 percent rating, are nearly approximated.

The next higher rating of 40 percent is not warranted because flexion was not to 30 degrees or less, nor was there favorable ankylosis of the entire thoracolumbar spine.  

Consideration has been given to assigning a rating under DC 5243, for IVDS based on incapacitating episodes rather than limitation of motion.  There is no evidence of record indicating that the Veteran has experienced incapacitating episodes requiring medically prescribed bed rest during the period on appeal.  Therefore, a rating based on incapacitating episodes is not warranted, and the Veteran's disability is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a.

In addition, the Board has considered whether a separate evaluation for neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  There is not a compensable neurological disability manifesting from the Veteran's service-connected lumbar spine disability.  At the September 2010 VA examination, the Veteran reported lumbar pain radiating into his lower extremities, and on January 2011 VA examination, the Veteran reported back pain radiating into his neck.  However, on physical examination, the Veteran had normal sensation and normal symmetric deep tendon reflexes in all extremities.  Although the Veteran had decreasing strength in the left lower extremity, the September 2010 VA examiner opined that it was not due to a neurologic problem from his back but rather from his previous fracture involving the left femur.  Further, there has been no evidence of bowel or bladder impairment due to the lumbosacral spine.  Therefore, in light of the foregoing, a separate evaluation is not warranted.

Consideration has also been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Hart, supra.

In sum, based on the evidence of record, the Board finds that a 20 percent disability evaluation for degenerative joint disease, lumbar spine, is warranted for the entire period on appeal.

The record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  The relevant diagnostic codes contemplate the Veteran's symptoms of limitation of motion and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra.  Because the first prong of Thun has not been satisfied, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms of service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  On September 2010 VA examination, the Veteran reported he has not worked since the late 1980's due to a [non-service connected] seizure disorder, but that if he did not have a seizure disorder and was able to work, his left leg and low back conditions would affect his ability to do strenuous labor.  In the event that there is anything in the record that implicitly raises a claim of TDIU, review of the overall evidence does not reflect that the Veteran's service-connected back and left lower extremity disability preclude employment.  As such, there is no basis for awarding a TDIU at the present time.  


ORDER

An evaluation in excess of 30 percent for residuals of fracture, left femur, with shortening of left lower extremity by 1/2 inch and muscle weakness, is denied.
	
An evaluation of 20 percent, but no more, for degenerative joint disease, lumbar spine, is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


